Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz.: Plaintiffs argued that section 1958 of the New York State Education Law constituted an improper delegation of taxing power amounting to a taking of property without due process of law and in violation of the equal protection guarantees of the Fourteenth Amendment; that section 1958, being without proper standards, was an improper delegation of .legislative power in violation of due process; and that the composition of the BOOES Board *759under section 1958 violated the “ one man-one vote ” principle. The Court of Appeals considered all these contentions and held there were ho constitutional violations. [See 31 N Y 2d 1020.]